PURCHASE AND SALE AGREEMENT


This Purchase and Sale Agreement (this “Agreement”) is made and entered into as
of December 5, 2006, by and among Simona Hirsch and Dr. Jacob Hiller (Mrs.
Hirsch and Dr. Jacob, together are referred herein as the “Sellers”) and Marcus
Segal ( the “Buyer”).


WHEREAS, the Sellers own in the aggregate seven million six hundred thousand
(7,600,000) shares (the “Shares”) of common stock of Terrapin Enterprises, Inc.,
a Nevada corporation (the “Company”) representing 73.8% of the issued and
outstanding share capital of the Company; there being a total of ten million two
hundred ninety thousand (10,290,000) shares issued and outstanding.


WHEREAS, The Sellers wish to sell to the Buyer, and the Buyer wishes to purchase
from the Sellers, the Shares for such consideration and on such terms as set out
below;


NOW THEREFORE, in consideration of the above premises and the mutual
representations, warranties, covenants and agreements hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:


1.    Purchase and Sale; Purchase Price; Closing.


(a) Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement, at the Closing (hereafter defined), the Sellers shall sell, transfer
and assign to the Buyer, and the Buyer shall purchase from the Sellers, the
Shares and any and all rights in the Shares to which the Sellers are entitled,
and by doing so the Sellers shall be deemed to have assigned all of the Sellers’
right, title and interest in and to the Shares to the Buyer. Such sale of the
Shares shall be evidenced by stock certificates, duly endorsed in blank or
accompanied by stock powers duly executed in blank, or other instruments of
transfer in form and substance reasonably satisfactory to the Buyer.


(b)  Purchase Price. The aggregate purchase price for the purchase of the Shares
shall be fifty thousand ($50,000) dollars (the “Purchase Price”), payable by
wire transfer of immediately available funds.


(c)  Closing.


(1)  The Closing of the transactions contemplated under this Agreement (the
"Closing") shall take place simultaneously with the execution and delivery of
this Agreement. The closing will take place in the City of New York or at such
other place mutually agreed upon.


1

--------------------------------------------------------------------------------


 
(2)  At the Closing:


(a) The Buyer shall pay to the Sellers the Purchase Price by wire transfer of
immediately available funds pursuant to wire instructions previously delivered;
and


(b) The Sellers shall deliver or cause to be delivered to the Buyer (i) the
stock certificates evidencing the Shares owned by them duly endorsed in blank or
accompanied by stock powers duly executed in blank, in proper form for transfer;
(ii) a list from the transfer agent of the Company; (iii) the resignations of
Simona Hirsch and Jacob Hiller from their positions as officers and employees of
the Company, effective at the Closing; (iv) the resignations of Simona Hirsch,
as a director of the Company, effective ten days after the Company files with
the SEC a Schedule 14f-1; and (v) any other documents requested by the Buyer to
consummate the transactions contemplated by this Agreement. The Buyer
acknowledges that subsequent to the Closing, it is his responsibility to file a
Form 3 pursuant to requirements of Section 16(a) of the Exchange Act; and a
Schedule 13 D in accordance with the requirements of Section 240.13d-1of the
Exchange Act.


2.    Representations of Sellers.


Each Seller, jointly and severally, and the Company hereby represents and
warrants to the Buyer the following:


(a)  Authority. The Sellers have the absolute and unrestricted right, power,
legal capacity and authority to enter into and perform their obligations under
this Agreement, to carry out their obligations hereunder and to consummate the
transactions contemplated hereby. Assuming the due authorization, execution and
delivery by the Buyer, this Agreement, when executed and delivered by the Buyer,
will be a valid and binding obligation of the Sellers, enforceable against the
Sellers in accordance with its terms. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
conflict with, or (with or without notice or lapse of time, or both) result in a
termination, breach or violation of (i) any instrument, contract or agreement to
which the Sellers are parties or by which they are bound, or (ii) any federal,
state, local or foreign law, ordinance, judgment, decree, order, statute, or
regulation, or that of any other governmental body or authority, applicable to
the Company or either Sellers or his or her respective assets or properties.
 
(b) Capitalization. The Company’s authorized capital stock consists of
100,000,000 shares of common stock, of which 10,290,000 shares are issued and
outstanding. The Sellers are the sole record and beneficial owners of the Shares
and has good and marketable title to the Shares, free and clear of any liens,
pledges, hypothecations, charges, adverse claims, options, preferential
arrangements or restrictions of any kind, including, without limitation, any
restriction of the use, voting, transfer, receipt of income or other exercise of
any attributes of ownership (collectively, “Encumbrances”), other than
Encumbrance created by applicable federal and state securities laws. Upon the
execution and delivery of this Agreement and payment of the purchase price, the
Buyer shall be the lawful record and beneficial owner of the Shares, free and
clear of all Encumbrances, other than any Encumbrances expressly created by
applicable federal and state securities laws.  There are no stockholders’
agreements, voting trust, proxies, options, rights of first refusal or any other
agreements or understandings with respect to the Shares.  
 
2

--------------------------------------------------------------------------------


 
(c)  Valid Issuance. All of the Shares of the Company being sold by the Sellers
and bought by the Buyer are duly authorized, validly issued, fully paid and
non-assessable, and were not issued in violation of any preemptive or similar
rights. There are no outstanding subscriptions, options, warrants, puts, calls,
agreements or other rights of any type or other securities, including without
limitation, any agreements or securities (1) requiring the issuance, sale,
transfer, repurchase, redemption or other acquisition of any shares of capital
stock of the Company, (2) restricting the transfer of any shares of capital
stock of the Company, or (3) relating to the voting of any shares of capital
stock of the Company. There are no issued or outstanding indebtedness of the
Company having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote), upon the happening of a certain event or
otherwise, on any matters on which the equity holders of the Company may vote.
 
(d)  SEC Documents. All reports and other documents filed by the Company with
the SEC (the “SEC Documents”) complied, as of their respective dates, in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”) or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), as the case may be, and other federal, state and
local laws, rules and regulations applicable to such SEC Documents, and none of
the SEC Documents contained any untrue statement of a fact or omitted to state a
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC
Documents comply as to form and substance in all respects with applicable
accounting requirements and the published rules and regulations of the SEC or
other applicable rules and regulations with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis during the periods involved (except as
may be otherwise indicated in such financial statements or the notes thereto or
in the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements) and fairly present in all
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments). The Company
has not received any letters, notices or any notifications from the SEC, NASD or
NASAQ with respect to the Company or any of its officers or directors, with
exception of the Delinquency Notification issued by the NASD on April 21, 2006,
the delinquency being remedied with the filing of the Form 10-KSB and the
subsequent removal of the ‘E’ from the Company’s ticker symbol.


3

--------------------------------------------------------------------------------


 
(e)  No Undisclosed Liabilities. The Company has no liabilities or obligations
that are not disclosed in the SEC Documents, and as of the Closing shall have no
debts, liabilities or obligations, direct or indirect, contingent or otherwise,
including without limitation, any tax obligations.


(f) No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to the Company or its businesses, properties,
prospects, operations or financial condition, that, under applicable law, rule
or regulation, requires public disclosure or announcement prior to the date
hereof by the Company but which has not been so publicly announced or disclosed
in the SEC Documents.


(g) Litigation and Other Proceedings. There are no lawsuits or proceedings
pending or threatened, against the Company or its officers or directors, nor has
the Company or the Sellers received any written or oral notice of any such
action, suit, proceeding or investigation.


(h)  Full Disclosure. No representation or warranty or other statement made by
the Company of the Sellers in this Agreement or otherwise in connection with the
transactions contemplated herein contains any untrue statement or omits to state
a fact necessary to make any of them, in light of the circumstances in which it
was made, not misleading.


3.  Buyer’s Representations.


The Buyer hereby represents and warrants to each Seller the following:


(a) Authority. The Buyer has the absolute and unrestricted right, power, legal
capacity and authority to enter into and perform his respective obligations
under this Agreement, to carry out his obligations hereunder and to consummate
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Buyer. No filing with, authorization from or consent or
approval of any governmental body, agency, official or authority or any other
third party is necessary or required to be made or obtained to enable the Buyer
to enter into, and to perform his respective obligations under, this Agreement.
Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, will conflict with, or (with or without
notice or lapse of time, or both) result in a termination, breach or violation
of (i) any instrument, contract or agreement to which the Buyer is a party or by
which he is bound, or (ii) any federal, state, local or foreign law, ordinance,
judgment, decree, order, statute, or regulation, or that of any other
governmental body or authority, applicable to the Buyer or his assets or
properties.
 
4

--------------------------------------------------------------------------------


 
(b) Investment Purpose. The Buyer is acquiring the Shares for his own account,
for investment purposes only and not with a view to the resale or distribution
of any part thereof. The Buyer understands that the Shares are restricted
securities and can not be offered for sale, sold, transferred or otherwise
disposed of without an effective registration statement pursuant to the
Securities Act of 1933, as amended, or an applicable exemption therefrom.


(c) Accredited Investor. The Buyer is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”), and has been provided with all
materials and information requested by the Buyer, including any information
requested to verify any information furnished, and the Buyer has been provided
the opportunity for direct communication between the Sellers and their
representatives and the Buyer regarding the purchase contemplated by this
Agreement, including the opportunity to ask questions and receive answers from
the Sellers or the Company.
 
(d) Exemption from Registration. The Buyer understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws.
 
4.  Indemnification. Each Seller shall indemnify and hold harmless the Buyer and
his respective employees, trustees, agents, beneficiaries, affiliates,
representatives and their successors and assigns from and against any and all
damages, losses, liabilities, taxes and costs and expenses (including, without
limitation, attorneys’ fees and costs) resulting directly or indirectly from any
misrepresentation, breach of warranty or nonfulfillment of any covenant or
agreement on the part of the Sellers.


5.  Miscellaneous.


(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Nevada without regard to principles of conflicts
of laws.


(b) If any covenant or agreement contained herein, or any part hereof, is held
to be invalid, illegal or unenforceable for any reason, such provision will be
deemed modified to the extent necessary to be valid, legal and enforceable and
to give effect of the intent of the parties hereto.


(c) This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof. This Agreement supersedes all prior
agreements between the parties with respect to the subject matter hereof or
thereof. There are no representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein or in the other agreements referenced herein.


(d) This Agreement may not be amended or modified except by the express written
consent of the parties hereto. Any waiver by the parties of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach thereof or of any other provision.


5

--------------------------------------------------------------------------------


 
(e) This Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors and permitted
assignees and heirs and legal representatives.


(f) The parties hereto intend that this Agreement shall not benefit or create
any right or cause of action in or on behalf of any person other than the
parties hereto.


(g) Each of the Sellers and the Buyer agrees that this Agreement shall be deemed
to have been jointly and equally drafted by them, and that the provisions of
this Agreement therefore shall not be construed against a party or parties on
the ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement. Each of the parties
acknowledges that David Lubin & Associates, PLLC has acted and continues to act
as legal counsel to the Company. Each party represents that it has received
advice from counsel of its own choosing regarding the transactions contemplated
herein. Notwithstanding the foregoing, each of the parties’ waives any
objections or rights it has or may have which would impair, hinder or
eliminate such law firm’s right or ability to represent or counsel the Company
or its affiliates after the date hereof.


(h) The parties hereto agree to execute and deliver such further documents and
instruments and to do such other acts and things any of them, as the case may
be, may reasonably request in order to effectuate the transactions contemplated
by this Agreement.


(i) This Agreement may be executed in counterparts and by facsimile, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
 
[Remainder of Page Intentionally Omitted; Signature Page to Follow]

6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized officer or representative as of the date first
above written.

       
   SELLERS:
 
   
   
 
/s/ Simona Hirsch
 

--------------------------------------------------------------------------------

Simona Hirsch
17 Carlton Road
Monsey, New York 10952
Number of Shares: 7,200,000

 

     
/s/ Jacob Hiller
 

--------------------------------------------------------------------------------

Dr. Jacob Hiller
17 Carlton Road
Monsey, New York 10952
Number of Shares: 400,000


       
   BUYER:
 
   
   
 
/s/ Marcus Segal
 

--------------------------------------------------------------------------------

Marcus Segal
Address: 2643 20th Street
San Francisco, CA 94110



7

--------------------------------------------------------------------------------




 